      Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY                                 §
                                                 §
VS.                                              §           NO. A-18-CV-443-DAE
                                                 §
INTERNATIONAL BUSINESS                           §
MACHINES CORPORATION                             §

                                             ORDER

       Before the Court are IBM’s Motion to Exclude Expert Report and Testimony of Rhoma

Young (Dkt. No. 89); Plaintiff’s Response (Dkt. No. 110); IBM’s Reply (Dkt. No. 144); and

Plaintiff’s Sur-Reply (Dkt. No. 182). The District Court referred the discovery dispute to the

undersigned Magistrate Judge for resolution pursuant to 28 U.S.C. § 636(b)(1)(A), FED. R. CIV. P.

72, and Rule 1(c) of Appendix C of the Local Rules.

                                       I. BACKGROUND

       The Plaintiff, Jonathan Langley has designated Rhoma Young to testify as a expert witness

in this case regarding whether in this case “IBM deviated from accepted industry standards and

practices in terms of human resources generally, and layoffs specifically.” Dkt. No. 110 at 3. Young

has owned and operated an HR consulting firm for the past 36 years. She has designed, implemented,

or consulted on over 200 layoff actions, including for Fortune 500 entities. Her total experience in

the field of HR dates back to 1978 and includes a stint working for General Motors Corporation,

where she managed the labor relations for a plant with 5,000 employees during a period of major

layoffs. She holds a masters degree in administration and management from Pepperdine University,

and she has formally studied business management, supervision, employment, labor-management

negotiations, employment/labor law, and HR policies and practices at various other institutions,
     Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 2 of 7




including the University of Chicago and Cornell. Dkt. No. 110 at 3-4. Though IBM does not

challenge Young’s qualifications to testify as an expert in this area, IBM argues her testimony should

be excluded because it is unreliable, is based on insufficient or misleading representations, and is

“rife with speculation.” Dkt. No. 89 at 2.

                                          II. STANDARD

       The Supreme Court acknowledged in Daubert v. Merrell Dow Pharmaceuticals that Federal

Rule of Evidence 702 is the proper standard for determining the admissibility of expert testimony.

Daubert v. Merrell Dow Pharms., 509 U.S. 579, 597-98 (1993). Rule 702 provides:

       A witness who is qualified as an expert by knowledge, experience, training, or
       education may testify in the form of an opinion or otherwise if:

       (a)     the expert’s scientific, technical, or other specialized knowledge will help the
               trier of fact to understand the evidence or to determine a fact in issue;

       (b)     the testimony is based on sufficient facts or data;

       (c)     the testimony is the product of reliable principles and methods; and

       (d)     the expert has reliably applied the principles and methods to the facts of the
               case.

FED. R. EVID. 702. Under Daubert, a trial court acts as a “gatekeeper,” making a “preliminary

assessment of whether the reasoning or methodology properly can be applied to the facts in issue.”

Daubert, 509 U.S. at 592-93; see also Kumho Tire v. Carmichael, 526 U.S. 137, 147 (1999);

Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243-44 (5th Cir. 2002). Daubert and its principles apply

to both scientific and non-scientific expert testimony. Kumho Tire, 526 U.S. at 147. Experts need

not be highly qualified to testify; differences in expertise go to the weight of the testimony, rather

than admissibility. Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009). Nonetheless, courts need not




                                                  2
      Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 3 of 7




admit testimony that is based purely on the unsupported assertions of the expert. Gen. Elec. Co. v.

Joinder, 522 U.S. 136, 146 (1997); Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).

        In addition to being qualified, an expert’s methodology for developing the basis of her

opinion must be reliable. Daubert, 509 U.S. at 592-93; Moore, 151 F.3d at 276. “The expert’s

assurances that he [or she] has utilized generally accepted scientific methodology is insufficient.”

Moore, 151 F.3d at 276. Even if the expert is qualified and the basis of his or her opinion is reliable,

the underlying methodology must have also been correctly applied to the case’s particular facts in

order for the expert's testimony to be relevant. Daubert, 509 U.S. at 593; Knight v. Kirby Inland

Marine Inc., 482 F.3d 347, 352 (5th Cir. 2007). The burden is on the proponent of the expert to

establish its admissibility by a preponderance of the evidence. See Daubert, 509 U.S. at 592 n.10;

Johnson v. Arkema, Inc., 685 F.3d 452 (5th Cir. 2012). The proponent does not have to demonstrate

that the testimony is correct, only that the expert is qualified and that the testimony is relevant and

reliable. Moore, 151 F.3d at 276. The Court's inquiry is flexible in that “[t]he relevance and

reliability of expert testimony turns upon its nature and the purpose for which its proponent offers

it.” United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010) (citation omitted). “Vigorous

cross-examination, presentation of contrary evidence, and careful instruction on the burden of proof

are the traditional and appropriate means of attacking shaky but admissible evidence.” Daubert, 509

U.S. at 596.

                                          III. ANALYSIS

        IBM challenges Young’s testimony on three grounds: (1) the portions of her report in which

she opines that Langley’s termination was part of a pattern is inadmissible and therefore irrelevant,

and even if it is admissible, it is not based on accurate facts; (2) her opinions regarding whether IBM


                                                   3
      Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 4 of 7




should have provided Langley with the notices required by the OWBPA is legally incorrect; and

(3) her testimony regarding whether IBM complied with its own policies will not aid the jury. In its

reply, IBM expands its argument and alleges that statements in Young’s declaration (attached to

Langley’s response) are new opinions, and they should be disallowed as untimely.

A.       Pattern Testimony

         IBM complains that “it is settled law in the Fifth Circuit that a plaintiff asserting an

individual claim of discrimination may not rely on evidence of a ‘pattern or practice’ of

discrimination,” and thus Young’s testimony regarding a pattern of age discrimination at IBM is

inadmissible. Dkt. No. 89 at 2-3. Langley disagrees, and argues that the Fifth Circuit allows the use

of such testimony as evidence that an employer’s stated reason for a challenged action was in fact

a pretext for discrimination. Dkt. Nos. 110 at 8-10; 182. The Court need not resolve this debate to

rule on this portion of IBM’s challenge to Young’s testimony, however. The question of whether

there was a pattern or practice at IBM of laying off older workers is a fact question, and Langley fails

to demonstrate that Young’s testimony is needed or would be helpful for the jury to understand the

underlying evidence. Young, though skilled and experienced in the human resources world, is no

more capable than a jury is to identify the existence of a pattern or practice in IBM’s hiring and

firing. If Langley wishes to pursue this argument at trial, he can offer the “source” evidence and let

the jury reach its own conclusion on whether it shows a pattern. IBM’s motion on this issue has

merit.

B.       Testimony Regarding “Suggested Management Practices”

         Young’s report criticized IBM for failing to follow “Suggested Management Practices” in

the RIF involving Langley. IBM contends that she “conceded at her deposition that IBM’s

reduction-in-force guidelines do—by and large—comply with ‘Suggested Management Practices,’”


                                                   4
     Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 5 of 7




and instead only identified one instance of such an alleged failure—not providing Langley (and the

other laid off employees) with the demographic data called for by the OWBPA. Dkt. No. 89 at 8.

IBM seeks to exclude this opinion, contending it is not based upon “reliable principles or methods.”

Its argument is that it had no legal obligation to provide this data to employees, because the OWBPA

only requires it if the employer is asking laid off employees to release ADEA claims, and IBM did

not seek such releases. Langley does not respond to this argument in his response, and instead

argues that IBM deviated from standard RIF practices in many additional ways, based on issues

Young raises in the Declaration submitted with Langley’s response. Dkt. No. 110 at 10-14. As

noted earlier, IBM argues that these opinions are untimely, and should not be permitted. The Court

addresses that issue below. But to the extent that Young planned to testify that IBM’s failure to

provide workers with the demographic data called for by the OWBPA deviated from standard

practices, Langley’s failure to brief the issue waived it, and IBM’s motion should be granted on this

point.

C.       Testimony Regarding IBM’s Compliance with Its Own Policies

         IBM next moves to exclude Young’s report and testimony regarding whether the process

used to select Langley for termination followed IBM’s own policies and procedures. Dkt. No. 89 at

9-10. IBM relies on Grimes v. Wal-Mart Stores Tex., LLC, 2012 WL 12883080 at *4 (W.D. Tex.

Jan. 23, 2012), for the proposition that courts routinely exclude the testimony of human resources

experts who seek to opine on the issue of whether an employer followed its own policy. In Grimes,

the court excluded the expert witness’s opinion, in part, because her “testimony would not aid the

trier of fact because Defendant’s employment/career policies, and the manner in which they are

alleged to have deviated from them, are not so complex as to require expert explanation.” Id. The


                                                 5
      Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 6 of 7




Court agrees. Whether IBM followed its own policies requires knowledge of two sets of facts: the

applicable IBM policies, and the actions IBM actually took in the RIF. Determining whether IBM’s

actions aligned with its policies, or whether IBM ignored its own policies, is simply not a matter

requiring expertise.

D.      Other Objections

        Lastly, IBM argues that Young’s opinions should be excluded because she opines on matters

that fall within the purview of the trier of fact, specifically legal issues, and questions of witness

credibility. These are not matters properly addressed in the context of a Daubert motion, but instead

are the type of question raised in a routine motion in limine. And even if the Court chose to construe

this portion of IBM’s motion as a motion in limine, it would deny it as neither of these matters is

something requiring an objection outside the presence of the jury, prior to the testimony or

questioning. If Langley’s counsel asks Young a question at trial that IBM believes calls for a legal

conclusion, or asks her to opine on a witness’s credibility, IBM can make that objection at trial.

E.      Supplementation of Report with Declaration

        In its Reply, IBM complains that Young improperly supplemented her expert report through

the Declaration filed with Langley’s response. Dkt. No. 110-1. IBM complains that the Declaration

contains entirely new opinions, and Young should not be permitted to opine on those matters as they

were presented in an untimely manner. Dkt. No. 144 at 5-7. Though he filed a sur-reply, Langley

does not respond to this argument in that pleading. The Court has written in some length on this

same issue in its order on IBM’s motion seeking to strike the testimony of Langley’s statistical

expert, Dr. Daniel Kuang, so it will not repeat the legal principles at play, and applied here. In brief,

having made a comparison of Young’s Declaration (Dkt. No. 110-1) and her initial report (Dkt. No.


                                                   6
      Case 1:18-cv-00443-DAE-AWA Document 203 Filed 12/23/19 Page 7 of 7




89-3), the Court finds that though Young’s Declaration is better organized and more clearly states

that some of IBM’s actions in its lay off deviated from industry standards, all of the matters in her

Declaration were adequately disclosed in her report. There is therefore no basis on which the Court

may preclude Young from testifying on the alleged “Suggested Management Practices” deviations

listed in her Declaration.

                                       IV. CONCLUSION

       In summary, though the Court believes that Young should not be precluded from testifying

at all, her testimony should be limited to offering opinions regarding whether IBM’s actions related

to the reduction in force involving Langley were consistent with standard practices in large lay off

situations. She should not be permitted to testify regarding whether IBM’s lay off of Langley was

part of a pattern, or whether IBM followed its own policies during the subject lay off.

       Accordingly, Defendant Motion to Exclude Expert Report and Testimony of Rhoma Young

(Dkt. No. 89) is DENIED IN PART and GRANTED IN PART as set forth above.

       SIGNED this 23rd day of December, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 7
